                       Case 2:21-cv-00087-APG-VCF Document 8 Filed 03/11/21 Page 1 of 2



                1    Kirsten A. Milton, Bar No. 14401
                     JACKSON LEWIS P.C.
                2    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                3    kirsten.milton@jacksonlewis.com
                     Tel: (702) 921-2460
                4
                     Attorneys for Defendant GNLV Corp
                5    dba Golden Nugget Las Vegas

                6                                 UNITED STATES DISTRICT COURT
                7                                        DISTRICT OF NEVADA
                8    TIMOTHY DICKENS,
                                                                      Case No. 2:21-cv-00087-APG-VCF
                9                   Plaintiff,
                                                                       STIPULATION AND ORDER TO
              10            vs.                                        EXTEND DEADLINE FOR DEFENDANT
                     GNLV CORP, doing business as GOLDEN               TO FILE A RESPONSE TO PLAINTIFF’S
              11                                                       COMPLAINT
                     NUGGET LAS VEGAS, a domestic
              12     corporation,
                                                                       (First Request)
              13                    Defendants.
              14

              15            Defendant GNLV, LLC d/b/a Golden Nugget Las Vegas Hotel and Casino (incorrectly

              16     identified as “GNLV Corp doing business as Golden Nugget Las Vegas”) (“Defendant”) by and

              17     through its counsel, Jackson Lewis P.C., and Plaintiff Timothy Dickens (“Plaintiff”) by and

              18     through his counsel, Mullins & Trenchak, Attorneys At Law, hereby stipulate and agree to extend

              19     the time for Defendant to file an answer or otherwise plead in response to Plaintiff’s Complaint.

              20     Defendant was served on February 19, 2021, and Defendant’s response is due on March 12, 2021.

              21     Plaintiff and Defendant have agreed to an extension of time for Defendant to file a response to the

              22     Complaint to allow defense counsel sufficient time to investigate the allegations of the Complaint.

              23            Defendant shall, therefore, have a thirty-one (31) day extension, up to and including April

              24     12, 2021, to answer or otherwise plead in response to Plaintiff’s Complaint.

              25     ///

              26     ///

              27     ///

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:21-cv-00087-APG-VCF Document 8 Filed 03/11/21 Page 2 of 2




                1           This stipulation and order is sought in good faith and not for the purpose of delay. No

                2    prior request for any extension of time has been made.

                3           Dated this 11th day of March, 2021.

                4
                     MULLINS & TRENCHAK, ATTORNEYS                         JACKSON LEWIS P.C.
                5    AT LAW.
                6       /s/ Philip J. Trenchak                                /s/ Kirsten A. Milton
                     Philip J. Trenchak, Esq., Bar No. 9924                Kirsten A. Milton, Bar No. 14401
                7    1614 S. Maryland Parkway                              300 S. Fourth Street, Suite 900
                     Las Vegas, NV 89104                                   Las Vegas, Nevada 89101
                8
                     Attorney for Plaintiff Timothy Dickens                Attorneys for Defendant
                9                                                          GNLV Corp dba Golden Nugget Las Vegas
              10

              11                                                  ORDER
              12
                     IT IS SO ORDERED:
              13

              14              3-11-2021
                     Dated: ___________________                   ________________________________________
                                                                  UNITED STATES MAGISTRATE JUDGE
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
   LAS VEGAS                                                         -2-
